— Stephens J.

By the Court.

delivering the opinion
It was an undisputed fact in this case, that there was plen- • ty of unencumbered property out of which Billing’s Ji. fa. could be satisfied. He does not even make a suggestion that the encumbered property would not bring enough under the encumbrance to pay him. That was the only point in which he, as a creditor, was concerned — the getting of payment. He stands, then, in the attitude of asking equity to aid him in getting his debt, when he shows a common law remedy in his hands, and that he has no need of the aid he asks. On the case, as made by the bill and answer, (uncontroverted,} he clearly had no claim to equitable interposition, and we therefore affirm the judgment, without considering whether the charge was right or not. It is enough that the plaintiff in error has no right to complain of its being wrong.
Judgment affirmed.